Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate that part of the Court of Appeals judgment addressing the defendant’s witness-vouching and associated ineffective-assistance arguments, and we remand this case to the Court of Appeals to further consider those arguments under the principles set forth in People v Douglas, 496 Mich 557 (2014). In all other respects, leave to appeal is denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court.